Citation Nr: 1703632	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-45 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit ("Tiger Team"), located at the Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss.  Due to the Veteran's place of residence, the RO in Houston, Texas performed subsequent development. 

In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at a VA facility in San Antonio, Texas (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The Board previously remanded these claims in November 2013 for additional development.  Subsequently, in March 2016, the Board denied service connection for left ear hearing loss but remanded the claim for service connection for a right ear hearing loss for a VA addendum medical opinion. 


FINDING OF FACT

The probative evidence of record shows that the Veteran's right ear hearing loss is not etiologically related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Veteran's service treatment records (STRs) and post-service treatment records and lay statements have been obtained and associated with the claims file as required by the previous Board remands.  In addition, prior to and subsequent to the Board's previous remand directives, the Veteran had VA examinations and VA medical addendum opinion obtained regarding the Veteran's right ear hearing loss.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2016). 

As already mentioned above, the Veteran testified at a Travel Board hearing in September 2012.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evid5ence that may have been overlooked. 38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2015).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Unfortunately, the Board finds the Veteran's claimed right ear hearing loss disorder is not related to service.

His STRs do not contain any notation indicating treatment or diagnosis for hearing loss symptomatology during service.  On the Veteran's August 1967 discharge examination report, a service examiner noted right ear puretone thresholds as being 0 dB at 500 Hz, 5 dB at 1000 Hz, 0 dB at 2000 Hz, and 10 dB at 4000 Hz.  In a contemporaneous report of his own medical history, the Veteran specifically denied ever having hearing loss.  In a September 1967 Statement of Medical Condition, the Veteran stated that there had been no change in his medical condition since the August 1967 discharge examination. 

In a November 2007 statement, the Veteran reported being exposed to noise from artillery, mortars, grenades, and different types of gunfire while serving in Vietnam. He stated that he initially was assigned to an artillery unit, but was reassigned after several months to duty as a cook. 

In a November 2007 VA audiology examination report, the Veteran reported experiencing hearing loss symptomatology with onset in 1967 during Vietnam service.  The Veteran did not report any exposure to loud noises outside of service. Upon examination, the VA examiner noted right ear puretone thresholds as being 45 dB at 500 Hz, 55 dB at 1000 Hz, 70 dB at 2000 Hz, 75 dB at 3000 Hz and 85 dB at 4000 Hz, with an average of approximately 71 dB; and reported a right ear speech recognition score of 60 percent.  The examiner diagnosed the Veteran with moderate to severe right sided hearing loss, but opined that it was less likely than not it was related to noise exposure.  
At the September 2012 Travel Board hearing, the Veteran testified that he started noticing hearing loss symptomatology during basic training.  He also reported seeking treatment for hearing loss symptomatology in 1970 or 1971.  Accordingly, the Board remanded the claim in November 2013 for another VA examination.

To this end, the Veteran was afforded a VA audiology examination in November 2013.  The VA examiner noted right ear puretone thresholds as being 15 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at  2000 Hz, 20 dB at 3000 Hz, and 25 dB at 4000 Hz, with an average of 20 dB; and reported a right ear speech recognition score of 92 percent.  The examiner diagnosed right ear hearing loss within the higher frequencies (i.e. 6000 Hz or higher).  She did not provide an opinion as to the etiology of the right ear hearing loss.  The examiner, however, observed that the August 1964 pre-induction hearing test consisted of whispered voice and stated that this was not a valid means of assessing hearing sensitivity.   She also noted that the Veteran's August 1967 separation examination showed that hearing was normal bilaterally.  Thus, the Board remanded this claim to obtain a VA medical addendum opinion from the November 2013 examiner.

This medical addendum opinion was obtained in April 2016.  The previous November 2013 VA examiner once again reviewed the claims file, including the Veteran's STRs, previous VA examinations (November 2007 and November 2013).  The examiner commented that she considered the November 2077 VA examination to be invalid based on the November 2013 VA examination she conducted.  In any event, she stated that regardless of the results yielded at the November 2007 or the November 2013 examinations, the Veteran's August 1967 separation examination showed that he exited military service with normal hearing bilaterally.  The examiner noted that the August 2007 and August 2013 VA examinations occurred 40 and 46 years respectively after the Veteran's separation from military service and opined that they were likely indicators of hearing loss caused by aging and/or civilian noise exposure.  Additionally, she cited to the Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  She noted that the Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  The examiner, therefore, concluded that there was no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.

The Veteran's unsupported opinion that his hearing loss was caused by in-service noise exposure is not competent evidence and thus lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex, since whether noise exposure or acoustic trauma has caused damage to the internal ear structure or auditory system, with no hearing loss until years later due to the gradual nature of the deterioration or some other process resulting in a delayed onset, cannot be perceived through the senses alone.  (As discussed above, there is no evidence of hearing loss during service and the Veteran has stated that he first noticed hearing loss symptoms in the 1990s).  Therefore, competent medical evidence is required. See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran is a lay person in the field of medicine, his unsupported opinion is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  

In any event, the Veteran's lay opinion is outweighed by the April 2016 VA medical opinion discussed above, which was rendered by an audiologist who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence').  By contrast, the Veteran does not have a medical background, and his opinion is not supported by an adequate rationale.

Presumptive service connection for hearing loss as a chronic disease is also not warranted.  See Walker, 708 F.3d at 1338.  Because hearing loss was not noted during service (let alone shown to be chronic), and as the STR's rather show normal hearing, service connection may not be established for hearing loss as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  Moreover, the evidence does not show that hearing loss manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


